Exhibit 99.1 Golden Entertainment Receives Illinois Video Gaming Terminal Operator License LAS VEGAS (June 28, 2017) – Golden Entertainment, Inc. (NASDAQ:GDEN) (“Golden Entertainment” or “the Company”), announced today that the Illinois Gaming Board has approved the Company’s application for a video gaming terminal (“VGT”) operator license. This action by the Illinois Gaming Board allows a wholly owned subsidiary of Golden Entertainment to operate VGTs in liquor licensed establishments, including bars, restaurants, truck stops and certain fraternal and veterans organizations.According to statistics provided by the Illinois Gaming Board, as of May 2017 there were over 26,000 VGTs operating in over 6,000 locations throughout the state. Blake L. Sartini, Chairman and Chief Executive Officer of Golden Entertainment, commented, “We thank the Illinois Gaming Board for its consideration and approval of our license application and look forward to participating in the state’s growing distributed gaming market.Given our significant experience and success in distributed gaming operations, including our position as the largest operator in Nevada and the second largest in Montana, we believe we can help current and new establishments that feature VGTs optimize their patrons’ entertainment experience.Illinois is an important and growing market for distributed gaming where we are considering both organic and acquisition opportunities to establish our presence.” The approval in Illinois marks the fourth state where Golden Entertainment is licensed.The Company is also licensed in Nevada, Montana and Maryland.In Nevada, Golden Entertainment is the state’s largest operator of distributed gaming with more than 7,500 devices in nearly 700 locations. The Company is also Nevada’s largest traditional tavern operator with 56 locations and operates three casinos in Pahrump.In Montana, Golden Entertainment has distributed gaming operations that cover nearly 2,900 devices in 290 locations.In Maryland, Golden Entertainment operates the Rocky Gap Casino Resort in Western Maryland. On June 12, 2017 Golden Entertainment announced that it entered into a definitive agreement to acquire American Casino & Entertainment Properties LLC, which owns three properties in Las Vegas including the Stratosphere Casino, Hotel & Tower, Arizona Charlie’s Decatur and Arizona Charlie’s Boulder, as well as the Aquarius Casino Resort in Laughlin, NV.The transaction is subject to customary regulatory approvals and is expected to be completed by the end of 2017. About Golden Entertainment, Inc.
